Citation Nr: 9902275	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-46 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1953 until 
his retirement in May 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a June 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in New Orleans, Louisiana.

This case was remanded by the Board in May 1997 decision for 
further development.  Said development having been completed, 
the matter is properly before the Board.

The Board notes that the veteran was scheduled to testify 
before a Member of the Board in November 1996, but was unable 
to attend the hearing, and requested that it be rescheduled.  
By letter dated February 3, 1997, the RO advised the veteran 
that if he wanted to have his hearing rescheduled, he would 
have to contact the Board directly.  The Board indicated in 
the May 1997 remand that no response to the ROs letter had 
been received from the veteran.  Currently associated with 
the claims file is a statement by the veteran dated February 
15, 1997 which apparently is a response to the February 1997 
letter from the RO.  There is no evidence that this letter 
was submitted directly to the Board.  38 C.F.R. § 20.703(d) 
states the following with regard to a veterans failure to 
appear for a scheduled hearing:  In the case of hearings to 
be conducted by the Board of Veterans Appeals in Washington, 
Diagnostic Code, the motion must be filed with: Director, 
Administrative Service (014), Board of Veterans Appeals, 810 
Vermont Avenue, NW., Washington, Diagnostic Code 20420. As 
there is no evidence that the veteran complied with 38 C.F.R. 
§ 20.703(d), of which he was informed by the RO in a February 
3, 1997 letter, his request for another hearing before the 
Board is denied.




FINDINGS OF FACT

1. In unappealed January 1978 and March 1978 rating 
decisions, the New Orleans, Louisiana RO denied the 
veterans claim of entitlement to service connection for a 
left eye disability.

2. The evidence submitted since the ROs March 1978 denial, 
when viewed in the context of all of the evidence of 
record, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The unappealed decision of the New Orleans, Louisiana RO 
dated in March 1978 denying the claim of entitlement to 
service connection for a left eye disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2. Since the ROs March 1978 decision, new and material 
evidence has been received, and the claim of entitlement 
to service connection for a left eye disability is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Finality

The veteran has petitioned to reopen a previously denied 
claim of service connection for a left eye disability.  The 
veterans claim of entitlement to service connection was 
first denied in a January 1978 decision of the New Orleans, 
Louisiana RO.  He was informed of that decision in a letter 
from the RO dated February 1978.  That decision was confirmed 
in a March 1978 rating decision.  The veteran was advised of 
the confirmed rating decision in an April 1978 letter from 
the RO.  He did not appeal that decision.  Because the 
decision was not duly appealed, it is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

New and Material Evidence

The United States Court of Veterans Appeals (Court) has held 
that VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present appeal, the last final disallowance 
of the claim is the unappealed March 1978 RO decision. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  Therefore, the Board must review, in light 
of the applicable law and regulations regarding finality, the 
additional evidence submitted since the ROs previous 
decision disallowing the veterans claim in March 1978.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is new 
and material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened, and the claim decided upon the 
merits.  38 U.S.C.A. § 5108 (West 1991);  Stanton v. Brown, 5 
Vet. App. 563, 566 (1993); 38 C.F.R. § 3.156(a) (1998).  
Thus, if the Board determines that additionally submitted 
evidence is new and material, it must reopen the claim 
and perform the second step in the two step analysis, 
evaluating the merits of the claim in view of all the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

38 U.S.C.A. § 5108 provides that [I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Factual background

The old evidence

The service medical records show that the visual acuity in 
the veterans left eye was 20/20 on the entrance examination 
in November 1953, and on examination in April 1959.  The 
veteran reported eye trouble on his report of medical history 
dated April 13, 1959.  However, there is a second report of 
medical history which is also dated April 13, 1959 wherein 
the veteran did not report eye trouble.  The visual acuity in 
the veterans left eye was 20/20 on a February 1965 
examination.  The veteran requested an evaluation of his eyes 
in March 1977.  It was noted that he caught a back blast from 
a cannon in 1969.  He reported that the vision in his left 
eye had not been clear since that time.  The impression was 
decreased vision of the left eye.  The examiner noted that it 
would seem to be an amblyopia, but that the history 
contradicted this diagnosis.  On an April 1977 examination 
conducted by the Chief of Opthamology Service, the veterans 
left eye visual acuity was 20/400, corrected.  The impression 
was decreased vision of the left eye from unknown cause.  The 
examiner noted that He would seem to have anisometropic 
amblyopia, but definitely recalls normal vision in the left 
eye as a child on school tests.  The veteran was seen again 
by the Chief of Opthamology Services in May 1977.  The 
veteran indicated that vision in his left eye decreased after 
he was struck by the back blast from a cannon in 1969.  The 
veterans left eye visual acuity remained at 20/400.  The 
diagnosis was post traumatic loss of vision in the left eye.  
The examiner noted that it would seem to be amblyopia, but 
that the history contradicted this.  The examiner commented 
that the exact nature of the damage to the left eye was not 
evident by physical examination.  Ordinarily, the examiner 
noted, one would suspect that the decreased visual acuity was 
due to amblyopia in the left eye, but that the medical 
records showed 20/20 vision in that eye on two previous 
occasions.  Finally, the same examiner concluded that the 
veteran had post-traumatic visual loss in the left eye with 
onset in 1969.

The veteran underwent a VA examination in August 1977.  The 
veteran gave a history of having withstood the backlash of an 
artillery piece and was hospitalized for two weeks.  He 
indicated that his vision has been defective since that time.  
Corrected vision for the left eye was for light only.  There 
were no abnormalities of the internal or external structures.  
The diagnosis was hyperopia and amblyopia of the left eye  
cause undetermined.  

The RO denied service connection for loss of vision in the 
left eye in a January 1978 rating decision.  This denial was 
confirmed in a March 1978 rating decision.  The veteran was 
provided notice of his appellate rights, but a timely appeal 
was not received.

The additional evidence

VA medical records dated in November 1992 reflect that the 
veteran was seen for evaluation of decreased visual acuity of 
the left eye.  It was noted that periodic evaluations showed 
that visual acuity fluctuated to as good as 20/100.  The 
examiner noted that the left eye disorder could be explained 
by traumatic optic neuropathy associated with a blast injury.

As stated above, the Board remanded the veterans case to the 
RO for further development including additional medical 
records identified by the veteran and a VA examination.  To 
date, the veteran has not identified any additional medical 
evidence not of record.  The VA examination was conducted in 
November 1997.  The veteran gave a history of defective 
vision in the left eye for approximately 20 years.  He 
related this defect to a blunt trauma which he received due 
to a blast from a firing gun while in the service.  No other 
trauma or exposure to radiation was reported by the veteran.  
Vision in the left eye was noted to be 20/400, corrected to 
20/70, J6.  No diplopia was present.  External ocular 
movements were full.  No congestion was present.  The cornea 
was clear and the anterior chamber was deep.  Iris, lens, 
fundus and pupil were noted to be normal.  The diagnosis was 
anisometropia with amblyopia of the left eye.  The examiner 
specifically stated that there was no sign that the veterans 
defective vision is related to the reported blast injury or 
any other service-connected disease or injury.

Analysis

Under Manio and Evans, the Board is obligated to review 
evidence added to the record since the last final RO 
decision, in March 1978, in order to determine whether it is 
new and material under the definition in 38 C.F.R. § 
3.156(a), quoted above.  

The November 1992 VA medical report is new in that it was not 
previously of record.  The conclusion by the examiner that 
the veterans left eye disorder could be explained by 
traumatic optic neuropathy associated to blast injury is 
also material in that it bears directly and substantially 
upon the specific matter under consideration.  Medical 
evidence denoting the possibility that the veterans current 
disability is linked to service was not of record at the time 
of the March 1978 rating decision.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




ORDER

New and material evidence sufficient to reopen the veterans 
claim for service connection for a left eye disability having 
been submitted, the claim is reopened.


REMAND

With regard to the veterans claim of service connection for 
a left eye disability, the Court has held that if the Board's 
initial de novo consideration of the merits of a reopened 
claim might be prejudicial to the appellant, the case must be 
remanded to the RO for initial de novo consideration.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the foregoing, the case is REMANDED to the RO for 
action as follows:

After undertaking any development deemed 
appropriate, the RO should re- adjudicate 
the issue of entitlement to service 
connection for a left eye disability on a 
de novo basis.  

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
